Title: John Adams to Abigail Adams, 23 February 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Hotel de Valois Rue de Richelieu Feb. 23. 1780

The Children made me a Visit to day, and went with me to dine with my old Friends the two Abbys, whom you have often heard me mention, Chalut and Arnoux, who desire me to mention them to you in my Letters as devoted Friends of America, and particular Friends to me and to you, notwithstanding the difference of Religion.
The Children are still in good Health, and Spirits and well pleased with their Academy. Ah! how much Pain have these young Gentlemen cost me, within these three months. The Mountains—the Cold—the Mules—the Houses without Chimneys or Windows—the——. I will not add.
I wish for a Painter to draw me and my Company mounted on Muleback—or riding in the Calashes—or walking; for We walked, one third of the Way. Yet by the Help of constant Care and great Pains and Expence, I have been able to get them all safe to Paris. The other Moyety of the Family is quite as near my Heart, and therefore I hope they will never be ramblers. I am sick of rambling.
If I could transport the other Moyety of the Family across the Atlantick with a Wish and be sure of returning them, when it should become necessary in the same manner, how happy should I be!
I have been received here with much Cordiality, and am daily visited by Characters who do me much Honour. Some day or other you will know I believe, but had better not say at present.

Your Friend, the Comte D’Estaing, however I ought to mention because you have been acquainted with him. I have dined with him, and he has visited me and I him, and I hope to have many more Conversations with him, for public Reasons, not private, for on a private Account great Men and little are much alike to me.
Mr. Lee and Mr. Izard are going home in the Alliance, and I hope will make you a Visit. How many Vicicitudes they are to experience, as well as I, and all the rest of our Countrymen I know not. The Events of Politicks are not less uncertain than those of War. Whatever they may be, I shall be content. Of one thing I am pretty sure, that if I return again safe to America, I shall be happy the Remainder of my days because I shall stay at home—and at home I must be to be happy.
There is no Improbability at all that I may be obliged to come home again soon, for want of means to stay here. I hope however, that Care will be taken that something may be done to supply Us.
My tenderest Affection to my dear Nabby and Tommy. They are better off than their Brothers, after all.
I have been taking measures to send home your Things, my Brothers, Mrs. Cranches, Mr. W. and Mr. S. I hope to succeed by the Alliance, it shall not be my fault if I do not. If I cannot send by her I will wait for another Frigate if it is a Year, for I have no Confidence in other Vessells.

Yours, forever yours.

